Citation Nr: 0609814	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  04-30 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel





INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision in which the 
RO, inter alia, denied the veteran's service-connection claim 
for tinnitus.  The veteran filed a notice of disagreement 
(NOD) in June 2004, and the RO issued a statement of the case 
(SOC) in July 2004.  The appellant filed a substantive appeal 
(via VA Form 9, Appeal to Board of Veterans' Appeals) in 
August 2004.

In August 2005, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's motion to advance this case on 
the Board's docket, pursuant to the provisions of 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2005).

In August 2005, the Board granted a 70 percent rating for 
post-traumatic stress disorder and a  total rating based on 
individual unemployability (additional matters on appeal); at 
that time the Board also remanded the claim for service 
connection for tinnitus to the RO for further development.   
After completing the requested action, the RO continued the 
denial of the claim (as reflected in the February 2006 
supplemental SOC (SSOC) and returned the matter to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  There is no persuasive evidence that the veteran 
currently suffers from tinnitus.



CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim for service 
connection for tinnitus has been accomplished.

Through a May 2003 notice letter, the June 2004 rating 
decision, a July 2004 SOC, and a February 2006 SSOC, the RO 
notified the veteran and his representative of the legal 
criteria governing the claim, the evidence that had been 
considered in connection with the appeal, and the bases for 
the denial of the claim.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the May 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran of the evidence required to prove a claim for service 
connection.  The RO also explained the information and/or 
evidence required from him, including medical evidence 
showing a current diagnosis for tinnitus as well as evidence 
that establishes a plausible relationship between the claim 
condition and service.  The RO asked the veteran to report 
about any additional evidence that he wanted VA to obtain for 
him.  The RO explained that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

The Board finds that, with respect to the matter herein 
decided, any delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudications, in that the claim 
was fully developed and readjudicated after notice was 
provided.  As indicated above, the first three of Pelegrini's 
content of notice requirements clearly have been met in this 
case.  With respect to the fourth requirement, the Board 
notes that the veteran has not explicitly been advised to 
provide any evidence in his possession that pertains to his 
claim.  However, the claims file reflects that the veteran 
has submitted in support of his claim pertinent service 
medical records that he had in his possession.  Given that 
fact, as well as the RO's instructions to him (noted above), 
the Board finds that the veteran has, essentially, been put 
on notice to provide any evidence in his possession that 
pertains to the claim.  Accordingly, and on these facts, the 
RO's omission is harmless.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 
(2005).]

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before and after the June 2004 rating action on appeal.  
However, the Board finds that any lack of full, pre-
adjudication notice in this appeal does not, in any way, 
prejudice the veteran.  In this regard, the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005). 

As indicated above, the June 2004 rating decision, the July 
2004 SOC, as well as February 2006 SSOCs notified the veteran 
what was needed to substantiate his claim and also identified 
the evidence that had been considered with respect to the 
claim.  Furthermore, in the February 2003 notice letter, the 
RO advised the veteran of VA's responsibilities to notify and 
assist him in his claim.  After the notice letter, rating 
decision, SOC, and SSOCs the veteran was afforded an 
opportunity to respond.  The veteran has not identified any 
medical treatment providers from whom he wanted the RO to 
obtain records.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp., 159 F.3d 534; Cf. 38 C.F.R. § 20. 1102 (2005).

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (those five elements 
include: veteran status, existence of a disability, 
connection between the veteran's service and that disability, 
degree of disability, and effective date pertaining to the 
disability).  However, as the Board's decision herein denies 
the appellant's claim for service connection, no disability 
rating or effective date is being assigned; accordingly, 
there is no possibility of prejudice to the appellant under 
the notice requirements of Dingess/Hartman. 

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with any claim 
currently under consideration.  The veteran's service medical 
records are associated with the claims file, as are VA 
treatment records.  The veteran has been afforded an August 
2003 VA examination in connection with his claim; the report 
of which is associated with the claims file.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional, 
existing evidence pertinent to the claim for service 
connection for tinnitus that needs to be obtained.

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim herein decided.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Considering the claim for service connection for tinnitus in 
light of the above-noted legal authority, the Board finds 
that the claim must be denied, primarily, because the first 
essential criterion for service connection-competent and 
persuasive evidence of the claimed disability-has not been 
met.  

The veteran has maintained that he has tinnitus as a result 
of his exposure to loud combat noises in Vietnam.  Service 
connection is currently in effect for bilateral hearing loss, 
rated as 60 percent disabling, which has been determined to 
be the result of combat noise exposure in service.  However, 
the competent, objective evidence of record, which is 
negative for any complaints, findings, or diagnosis of 
tinnitus, simply does not support the veteran's claim for 
service connection for that condition.  

The report of an August 2003 VA examination indicates that 
the veteran did not, at that time, report the presence of 
tinnitus; therefore, no diagnosis of tinnitus was then made.

In correspondence received at the Board in June 2004, the 
veteran's representative indicated that the veteran did not 
report tinnitus separately during his examination because he 
thought it was part of his hearing loss, and not a separate 
condition.  However, this assertion undercuts the veteran's 
claim for service connection for tinnitus.
 
In August 2005, the Board remanded this matter to the RO  to 
obtain evidence that might reflect a diagnosis of tinnitus 
related to noise exposure.  However, the evidence received 
subsequent to the Board's August 2005 remand  is negative for 
any reference to tinnitus.  The records obtained from the 
Social Security Administration (SSA) reveal only that the 
veteran is receiving disability benefits primarily due to 
severe bilateral hearing loss.  The SSA medical records, 
while showing treatment for hearing loss, do not reflect any 
complaint, finding or diagnosis of tinnitus.

Thus, notwithstanding the fact that the veteran is service-
connected for bilateral hearing loss, the Board finds that 
the competent and objective evidence of record does not 
support the veteran's claim that he has tinnitus as a result 
of his military service.  

The Board emphasizes, however, that Congress has specifically 
limited entitlement to service connection for disease or 
injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. §§ 1110, 1131.  Where, as here, 
the competent evidence does not support provide any indicia 
of the disability for which service connection is sought (and 
hence, no evidence of a nexus between that disability and 
service) there can be no valid claim for service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has considered the veteran's assertions  that he 
has tinnitus that is related to noise exposure in service.  
The veteran is certainly competent to testify as to his 
symptoms.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Moreover, while tinnitus is the type of problem the veteran 
could self report, there simply is no indicia of tinnitus in 
the medical records-and, hence, no diagnosis of tinnitus, 
and no opinion as whether such disability is medically 
related to service.  As noted above, the disposition of a 
claim for service connection, such as the one here, turns 
medical matters of diagnosis and causation, which are within 
the province of trained medical professionals.  See,  e.g., 
Jones v. Brown, 7 Vet. App. 134, 137 (1993).  However, 
neither the veteran nor his representative is shown to have 
the appropriate medical training and expertise to competently 
render a probative (persuasive) opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"). 

According to the representative, the veteran did not tell the 
August 2003 VA examiner that he had tinnitus because he 
thought it was part of his hearing loss.  The Board 
emphasizes, however, that the veteran is seeking service 
connection for tinnitus as a distinct disability from his 
already service-connected hearing loss.    The Board remanded 
this claim  to obtain evidence as to whether the veteran has 
been diagnosed with tinnitus.  The evidence obtained is 
negative for any reference to tinnitus, and the neither the 
appellant nor his representative has provided any competent 
evidence that even suggests that he currently suffers from 
tinnitus that is medically related to service, despite being 
given opportunities to present or identify such evidence.  
Under these circumstances, the Board finds that the 
explanation offered by the veteran's representative is not 
persuasive, and, thus, not supportive of the claim currently 
under consideration.  

For all the foregoing reasons, the claim for service 
connection for tinnitus must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
absent any persuasive evidence to support the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for tinnitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


